Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20        PageID.326    Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                     Criminal Case No. 16-20025
v.                                                   Honorable Linda V. Parker

DAVID PAUL BREWER, JR.

          Defendant.
______________________________/

  OPINION AND ORDER (1) DENYING DEFENDANT’S AMENDED
MOTION PURSUANT TO 28 U.S.C. § 2255, (2) STRIKING DEFENDANT’S
     SECOND AMENDED § 2255 MOTION, AND (3) DENYING
        DEFENDANT’S REMAINING PENDING MOTIONS

      On January 19, 2016, Defendant pleaded guilty pursuant to a Rule 11 plea

agreement to two counts of receipt of child pornography in violation of 18 U.S.C.

§ 2252A(a)(2)(A). On May 3, 2016, this Court sentenced Defendant to

consecutive terms of imprisonment of 240 months on Count One and 60 months on

Count Two. The Court indicated that Defendant’s sentence should be served

concurrently with a sentence imposed in Lapeer County. The matter is presently

before the Court on Defendant’s motions to vacate his sentence under 28 U.S.C.

§ 2255, as well as Defendant’s motions to appoint counsel and requests for

transcripts and documents. The Government has filed a response to Defendant’s

first amended § 2255 motion, arguing that he is not entitled to relief.
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20       PageID.327   Page 2 of 14




                                   Background

      Defendant was charged in an Information in this matter with two counts of

Receipt of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2). Attorney

Joan Morgan from the Federal Defender Office was appointed to represent

Defendant. While this case was pending, Defendant faced charges in the Circuit

Court for Lapeer County, Michigan, for criminal sexual conduct involving a

developmentally disabled 15- or 16-year-old girl. Defendant was represented by

separate counsel in the state court proceedings.

      In the federal proceedings before then-Magistrate Judge Stephanie Dawkins

Davis, Defendant pleaded guilty to both counts of the Information pursuant to a

Rule 11 Plea Agreement on January 19, 2016. (ECF No. 16.) The agreement

provided that Defendant’s guideline range was 360-480 months and that his

sentence could not exceed the bottom of that range. (Id. at Pg ID 46.) It further

provided, however, that the Court had to impose a sentence of at least five years on

both counts (i.e., the statutory mandatory minimum), although the sentences were

not required to run consecutively. (Id.)

      Prior to Defendant’s sentencing in this matter, he was sentenced in the state

court proceedings to a term of imprisonment of 10 to 22 and a half years. (See

ECF No. 27 at Pg ID 193.) Defendant was sentenced in federal court on May 3,

2016. (Id.) This Court sentenced him to terms of imprisonment of 240 months on

                                           2
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20        PageID.328     Page 3 of 14




Count One and 60 months on Count Two, to run consecutively to each other and

concurrently with the state court sentence. (Id. at Pg ID 205; ECF No. 25.)

      On May 24, 2017, Defendant filed an untimely notice of appeal, which he

later argued should be construed as a timely motion to vacate his conviction under

§ 2255. (See ECF No. 30.) The Sixth Circuit remanded the case with instructions

for this Court to decide whether Defendant’s filing should be construed as a § 2255

motion. (Id.) This Court subsequently determined that Defendant’s filing should

be construed as such (ECF No. 31); however, due to some confusion as to what

arguments Defendant was raising in support of his request for relief, it ordered him

to file an amended motion (ECF No. 37.)

      In an amended motion filed January 8, 2018, Defendant asserts that Ms.

Morgan provided ineffective assistance of counsel. (ECF No. 38.) In support of

this claim, Defendant refers to unspecified communications between Ms. Morgan

and his attorney in the state court proceedings, which Defendant asserts were

“detrimental” to both cases. Defendant also refers to: (i) his discussions with Ms.

Morgan about firing his state court attorney and serving his sentences in federal

versus state custody; (ii) representations made to him by an attorney who

substituted in for his counsel on the day of sentencing in state court, that Ms.

Morgan purportedly wanted Defendant to accept a ten-year sentence being offered

in the state proceedings; and (iii) Ms. Morgan’s alleged failure to rebut the

                                          3
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20          PageID.329   Page 4 of 14




Government’s arguments at sentencing and raise arguments (e.g., his alcohol

abuse, his statement to U.S. Marshals that he prefers girls fifteen and older) to

minimize his wrongful conduct. Finally, Defendant states that he believed he

would be eligible for parole after serving the mandatory minimum sentence of five

years for his federal convictions and that he maintained this false understanding

until Ms. Morgan sent him a letter clarifying the sentence.

      On April 15, 2019, Defendant filed another motion to vacate his sentence

under § 2255. (ECF No. 48.) He did not seek or obtain permission for this filing.

In this motion, Defendant asserts that Ms. Morgan obstructed justice and

suppressed evidence, but he does not elaborate on these claims. He refers vaguely

to information that Ms. Morgan demanded concerning a prostitute mother and her

four- to five-year-old daughter.

      The Government filed a response to Defendant’s first amended motion on

April 16, 2019. (ECF No. 47.) The Government construes Defendant’s motion as

raising only the argument that Ms. Morgan failed to make arguments at sentencing

that his videos should not be counted as multiple images. To the extent Defendant

is asserting additional arguments, the Government asserts that they are baseless.

      In addition to the above filings, Defendant has moved for trial transcripts

from unrelated state court proceedings (ECF Nos. 55, 57), copies of statements and

documents supporting allegations by the Government in its response brief (ECF

                                          4
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20        PageID.330    Page 5 of 14




Nos. 56, 57), materials related to Ms. Morgan’s representation (ECF No. 58), and a

copy of the Lapeer County Jail visitor registry for the period between November

30, 2015 and May 4, 2016 (ECF No. 59.) Defendant also has moved for the

appointment of counsel. (ECF Nos. 36, 43.)

                 Defendant’s April 15, 2019 Second Amended Motion

      Defendant’s amendment of his § 2255 motion is governed by Rule 15 of the

Federal Rules of Civil Procedure. See 28 U.S.C. § 2242; Rule 12 of the Federal

Rules Governing Section 2255 Proceedings. To file the amendment, Defendant

first had to obtain the Government’s consent or leave of court. See Fed. R. Civ. P.

15(a)(2). He obtained neither and, on that basis, his motion should be stricken.

      The motion, however, is also futile because it does not “relate back” to his

timely-filed § 2255 motion and is therefore time-barred under the applicable one-

year limitations period. See 28 U.S.C. § 2255(f)(1); Oleson v. Untied States, 27 F.

App’x 566, 570 (6th Cir. 2001). Defendant’s claim that Ms. Morgan obstructed

justice and suppressed evidence does not arise out of the same conduct,

transaction, or occurrence set forth in his earlier motion. See Watkins v. Deangelo-

Kipp, 854 F.3d 846, 850 (6th Cir. 2017) (explaining that an ineffective assistance

of counsel claim does not relate back to an earlier ineffective assistance of counsel

claim, despite having the same designation, if the two claims “do not rely on the

same common core of operative facts,” or if they “target separate episodes.”). If an

                                          5
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20         PageID.331     Page 6 of 14




untimely ineffective assistance of counsel claim is based on a distinct type of

attorney malfeasance from a timely ineffective assistance of counsel claim, it does

not relate back to the original claim. Id. (citing United States v. Ciampi, 419 F.3d

20, 23 (1st Cir. 2005)).

      For these reasons, Defendant’s April 15, 2019 second amended motion (ECF

No. 48) is STRICKEN.

                            Defendant’s Motions for Counsel

      A habeas petitioner does not have a constitutional right to counsel. Abdus-

Samad v. Bell, 420 F.3d 614, 632 (6th Cir. 2005); see also Pennsylvania v. Finley,

481 U.S. 551, 555 (1987) (providing that a prisoner’s post-conviction right to

counsel extends only to the first appeal of right and no further). If the petitioner is

proceeding in forma pauperis and the interests of justice so require, a federal court

has the discretion to appoint counsel for any petitioner seeking habeas relief. See

28 U.S.C. § 2255(g); see also 18 U.S.C. § 3006A(a)(2)(B). In exercising its

discretion, the court should consider the legal and factual complexity of the case,

the petitioner’s ability to investigate and present his claims, and any other relevant

factors. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Courts have found

the appointment of counsel warranted where “a petitioner has made a colorable

claim, but lacks the means to adequately investigate, prepare or present the claim.”

Lemeshko v.Wrona, 325 F. Supp. 2d 778, 788 (E.D. Mich. 2004) (citing Johnson v.

                                           6
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20         PageID.332     Page 7 of 14




Howard, 20 F. Supp. 2d 1128, 1129 (W.D. Mich. 1998)); see also, e.g., Dickens v.

Chapman, No. 17-12243, 2018 WL 2009553, at *2 (E.D. Mich. April 30, 2018)

(quoting Lemeshko).

      Defendant fails to specify why counsel is needed to pursue his request for

§ 2255 relief. He has sufficiently articulated the factual and legal basis for his

claims and his filings demonstrate that he can clearly advocate on his own behalf.

The Court does not find the factual or legal issues complex, and Defendant has not

articulated any other exceptional circumstances justifying the appointment of

counsel.

      Concluding that neither due process nor the interests of justice require the

appointment of counsel, the Court DENIES Defendant’s motions for counsel (ECF

Nos. 36, 43.)

                 Defendant’s Motions for Transcripts and Documents

      Under 28 U.S.C. § 753(f), the Government must pay the fees for transcripts

provided to an individual with pauper status “if the trial judge or a circuit judge

certifies that the appeal is not frivolous and that the transcript is needed to decide

the issue presented by the suit or appeal.” “Conclusory allegations in support of a

request for free transcripts do not satisfy these requirements. Amadasu v. Mercy

Franciscan Hosp., 515 F.3d 528, 530 (6th Cir. 2008) (citing United States v.

MacCollom, 426 U.S. 317, 327 (1976) (holding a bare allegation of a claim is

                                           7
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20          PageID.333    Page 8 of 14




insufficient)). Further, “a defendant is not entitled to a transcript to search for

potential grounds for relief.” Root v. Towers, No. 00-1527, 2000 WL 1888734, at

*1 (6th Cir. Dec. 21, 2000) (citing MacCollum, 426 U.S. at 325); Bentley v. United

States, 431 F.2d 250, 254 (6th Cir. 1970)).

      Similarly, as to the other documents Defendant requests:

      There is no support for the proposition that a defendant is entitled to
      … any and all documents the defendant requests for the sole purpose
      of hunting through them for issues that may be raised in an as-yet
      filed collateral challenge to the conviction. In general, with respect to
      a similar request of the government, there is no constitutional right to
      discovery in a criminal case. United States v. Presser, 844 F.2d 1275,
      1281 (6th Cir. 1988).

United States v. Cook, 3 F. App’x 449, 451 (6th Cir. 2001).

      Defendant does not identify any reason why he needs the requested

transcripts, records or documents; nor does he explain how they will aid the Court

in deciding the issues presented in his § 2255 motion. Moreover, many of the

transcripts and documents are not within the control of this Court or the

Government. The Court therefore DENIES his motions (ECF Nos. 55-59).

             Standard of Review Applicable to Defendant’s § 2255 Motion

      A movant is entitled to relief under § 2255 “[i]f the court finds that the

judgment was rendered without jurisdiction, or that the sentence imposed was not

authorized by law or otherwise open to collateral attack, or that there has been such

a denial or infringement of the constitutional rights of the prisoner as to render the

                                           8
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20         PageID.334     Page 9 of 14




judgment vulnerable to collateral attack.” 28 U.S.C. § 2255. In order to prevail as

to alleged constitutional errors, a defendant must establish “an error of

constitutional magnitude which had a substantial and injurious effect or influence

on the proceedings.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999)

(citation omitted). Where the defendant alleges a non-constitutional error, he must

establish a “‘fundamental defect which inherently results in a complete miscarriage

of justice,’ or, an error so egregious that it amounts to a violation of due process.”

Id. (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990)).

               Ineffective Assistance of Counsel – Applicable Law

      Defendant must satisfy the two-prong test outlined in Strickland v.

Washington, 466 U.S. 668 (1984), to demonstrate that he was denied the effective

assistance of trial counsel in violation of his constitutional rights. Griffin v. United

States, 330 F.3d 733, 736 (6th Cir. 2003). Defendant must show that: “(1)

counsel’s performance fell below an objective standard of reasonableness, and (2)

there is a reasonable probability that, but for the deficiency, the outcome of the

proceedings would have been different.” Id. at 736 (citing Strickland, 466 U.S. at

694). “‘A reasonable probability is a probability sufficient to undermine

confidence in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694).

      When evaluating counsel’s performance under Strickland’s first step, the

court must apply a strong presumption that counsel “rendered adequate assistance

                                           9
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20        PageID.335    Page 10 of 14




 and made all significant decisions in the exercise of reasonable professional

 judgment.” Strickland, 466 U.S. at 690. Courts should “not indulge in hindsight,

 but must evaluate the reasonableness of counsel’s performance within the context

 of the circumstances at the time of the alleged errors.” Pough v. United States, 442

 F.3d 959, 966 (6th Cir. 2006) (internal quotation marks and citation omitted).

 Counsel’s tactical decisions are presumed to be part of sound trial strategy.

 Varden v. Wainwright, 477 U.S. 168, 185-87 (1986).

                       Ineffective Assistance of Counsel - Analysis

       As an initial matter, Defendant cannot demonstrate a right to relief in the

 pending matter based on Ms. Morgan’s purported deficiencies or conduct in

 connection with his state court proceedings. Even if believed to be true, they have

 no bearing on the outcome of Defendant’s federal case. He cannot show prejudice

 with respect to his federal convictions and sentence.1

       The record belies Defendant’s claim that Ms. Morgan rendered ineffective

 assistance at sentencing. The memorandum Ms. Morgan filed on Defendant’s

 behalf (ECF No. 23), the letters she attached thereto (ECF Nos. 23-2 to 23-9), and


 1
  To the extent Defendant believes that an error by defense counsel led to him
 serving his sentence in state custody rather than federal custody, Ms. Morgan
 attests that she devised a strategy to have Defendant moved into federal custody,
 but he waylaid those plans. (ECF No. 47-1 at Pg ID 297.) Further, it was a
 strategic decision to request that Defendant’s sentencing in federal court follow his
 sentencing in the state court proceedings, that being in order to obtain a federal
 sentence running concurrently with Defendant’s state sentence.
                                            10
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20       PageID.336    Page 11 of 14




 the sentencing transcript (ECF No. 27.) reflect that counsel attempted to counter

 the Government’s arguments at sentencing and raise arguments to support a lighter

 sentence. Ms. Morgan argued that Defendant is in need of alcohol abuse

 treatment, that the Government has brought up conduct for which Defendant was

 never charged or was charged and acquitted (including the claims by his daughters

 that he molested them), and that the sentencing guidelines for child pornography

 are too severe (including because they overstate the number of images possessed).

       While Ms. Morgan did not try to justify Defendant’s attraction to child

 pornography based on his alcohol addiction, the letters from family members

 stressed that his alcoholism triggers his bad behaviors. Defendant’s sentence

 would not have been lower if Ms. Morgan had more strongly attempted to use his

 abuse of alcohol to excuse his violations of the law possession—as Defendant now

 argues she should have done. Rather, it would have suggested to the Court that

 Defendant was unwilling to accept responsibility for his actions.

       Ms. Morgan did not inform the Court that Defendant told the U.S. Marshals

 when they searched his residence that he prefers to watch pornography involving

 girls fifteen years of age and over, which Defendant contends is the legal age of

 consent. The failure to present such information, however, does not constitute

 ineffective assistance of counsel. The Court has no trouble finding strategic

 reasons for why Ms. Morgan would choose not to inform the Court of Defendant’s

                                          11
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20         PageID.337   Page 12 of 14




 statement. For one, it would have invited the Government to respond with

 evidence refuting it. Moreover, it is highly unlikely that the result would have

 been favorably different had Defendant’s statement been introduced.

       Finally, to the extent Defendant claims that he did not understand the

 sentence to which he was agreeing, the record refutes this. During the plea

 proceedings, Defendant acknowledged that he voluntarily signed the Rule 11 Plea

 Agreement, which clearly states that the sentencing guidelines were 360-480

 months and that Defendant could receive a sentence as high as 360 months. (ECF

 No. 27.) When the prosecutor read these provisions into the record, Defendant

 also indicated that he agreed with the terms of the agreement. (Id.) Defendant

 stated, under oath, that he understood that the maximum sentence for his

 convictions was 20 years and that the mandatory minimum sentence was 5 years.

 (Id.) Judge Davis specifically advised Defendant that parole has been abolished in

 the federal system and that he would not be released on parole. (Id.) Defendant

 indicated that he understood. (Id.) Judge Davis found Defendant competent to

 enter the plea and that he did so freely and voluntarily. (Id.)

       For these reasons, the Court concludes that Defendant fails to demonstrate

 that defense counsel provided ineffective assistance.

                                         Conclusion




                                           12
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20          PageID.338    Page 13 of 14




         In summary, the Court is striking Defendant’s second amended § 2255

 motion because he did not seek consent or permission prior to filing it and,

 regardless, the claims asserted therein are time-barred. The Court concludes that

 Defendant does not establish a right to § 2255 relief in his first amended motion.

 Lastly, the Court concludes that Defendant has not shown that counsel should be

 appointed or that his requests for documents, transcripts, or records should be

 granted.

         Defendant cannot appeal these decisions unless he first obtains a certificate

 of appealability under 28 U.S.C. § 2253. See Fed. R. App. P. 22(b)(1). “The

 district court must issue or deny a certificate of appealability when it enters a final

 order adverse to the applicant.” R. Governing § 2255 Cases 11(a).

         A certificate of appealability may be issued “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). This requires Defendant to show “that reasonable jurists could

 debate whether (or, for that matter, agree that) [his motions] should have been

 resolved in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

 (citation omitted). The court is satisfied that jurists of reason would not find its

 rulings debatable. A certificate of appealability is therefore not warranted in this

 case.

                                           13
Case 4:16-cr-20025-LVP-SDD ECF No. 60 filed 07/22/20        PageID.339     Page 14 of 14




       Accordingly,

       IT IS ORDERED that Defendant’s amended motion pursuant to 28 U.S.C.

 § 2255 (ECF No. 38) is DENIED;

       IT IS FURTHER ORDERED that Defendant’s second amended motion

 pursuant to 28 U.S.C. § 2255 (ECF No. 48) is STRICKEN;

       IT IS FURTHER ORDERED that Defendant’s motions for appointment of

 counsel (ECF Nos. 36, 43) and motions for transcripts and documents (ECF Nos.

 55-59) are DENIED.

       IT IS FURTHER ORDERED that Defendant is denied a certificate of

 appealability.

       IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

  Dated: July 22, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, July 22, 2020, by electronic and/or U.S.
  First Class mail.

                                                s/ R. Loury
                                                Case Manager




                                           14
